Name: Council Directive 85/173/EEC of 28 February 1985 amending Directive 77/93/EEC on protective measures against the introduction into the Member States of organisms harmful to plants or plant products
 Type: Directive
 Subject Matter: environmental policy;  agricultural activity;  natural environment
 Date Published: 1985-03-06

 Avis juridique important|31985L0173Council Directive 85/173/EEC of 28 February 1985 amending Directive 77/93/EEC on protective measures against the introduction into the Member States of organisms harmful to plants or plant products Official Journal L 065 , 06/03/1985 P. 0023 - 0023 Spanish special edition: Chapter 03 Volume 33 P. 0246 Portuguese special edition Chapter 03 Volume 33 P. 0246 Finnish special edition: Chapter 3 Volume 18 P. 0114 Swedish special edition: Chapter 3 Volume 18 P. 0114 *****COUNCIL DIRECTIVE of 28 February 1985 amending Directive 77/93/EEC on protective measures against the introduction into the Member States of organisms harmful to plants or plant products (85/173/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Whereas, by Directive 77/93/EEC (3), as last amended by Directive 81/7/EEC (4), the Council laid down protective measures against the introduction into the Member States of organisms harmful to plants or plant products; Whereas it has appeared that it has been impossible to take all measures necessary to comply with the provisions of this Directive within the transitional period adopted in respect of the Hellenic Republic; whereas a more appropriate date should therefore be fixed for the expiry of that period, HAS ADOPTED THIS DIRECTIVE: Article 1 In Article 20 (4) (b) of Directive 77/93/EEC, '1 January 1983' is hereby replaced by '1 March 1985'. Article 2 1. Member States shall bring into force, with effect from 1 January 1983, the laws, regulations or administrative provisions necessary to comply with this Directive. 2. Member States shall immediately communicate to the Commission the texts of all the provisions of national law which they adopt in implementation of this Directive. The Commission shall inform the other Member States thereof. Article 3 This Directive is addressed to the Member States. Done at Brussels, 28 February 1985. For the Council The President G. ANDREOTTI (1) OJ No C 186, 13. 7. 1984, p. 11. (2) OJ No C 300, 12. 11. 1984, p. 52. (3) OJ No L 26, 31. 1. 1977, p. 20. (4) OJ No L 14, 16. 1. 1981, p. 23.